DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the claims filed 11/18/2021. 
Claims 31-32, 34, 48, 54, 56-66 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Aziz H. Poonawalla (Reg. No. 77,135) on 11/29/2021.
The application has been amended as follows: 

31. 	(Currently Amended) A computer system for radiation treatment planning, the system comprising:
a memory storing computer-executable instructions; and

receive, from a relational database, treatment data associated with a target volume from each of a plurality of previous patients, the treatment data comprising three-dimensional dose grid treatment plan data associated with the target volume for each of said plurality of previous patients, dose-volume histogram (DVH) data associated with the target volume for each of said plurality of previous patients, and treatment outcome data associated with each of said plurality of previous patients; 
 calculate a plurality of candidate features using the treatment data;
identify a predetermined number of candidate features based on an information gain of each of the calculated plurality of candidate features; 
select a first subset of the identified candidate features to generate a machine-learning model for determining radiation treatment-related risk based on input to the model of the plurality of candidate features; 
select a second subset of the identified candidate features to train the machine-learning model for determining radiation treatment-related risk; and
use the trained machine-learning model for determining radiation treatment-related risk to determine a particular radiation treatment-related , 
wherein the plurality of candidate features from the treatment plan are generated by using at least the treatment data to calculate a dose grid distribution for a band of radiation delivered to the target volume, the dose grid distribution representing a percentage of total radiation dose with the band delivered to the respective target volume, the dose grid distribution including a plurality of different dose groupings.

32. 	(Previously Presented) The system of claim 31, further comprising calculating for the particular radiation treatment plan at least one of a probability of toxicity and a probability of treatment failure for the target volume, 
wherein the generating the machine-learning model incorporates the calculated probability. 
33. 	(Canceled) 
34. 	(Previously Presented) The system of claim 31, wherein said determined particular radiation treatment-related risk associated with the particular radiation treatment plan includes failure to cure said patient of a disease or condition due to 
35-47.	(Cancelled) 
48. 	(Currently Amended) A non-transitory computer-readable storage medium for radiation treatment planning, the computer-readable medium storing instructions that, when executed, causes a computer to:
receive, from a relational database, treatment data associated with a target volume from each of a plurality of previous patients, the treatment data comprising three-dimensional dose grid treatment plan data associated with the target volume for each of said plurality of previous patients, dose-volume histogram (DVH) data associated with the target volume for each of said plurality of previous patients, and treatment outcome data associated with each of said plurality of previous patients; 
 	calculate a plurality of candidate features using the treatment data;
identify a predetermined number of candidate features based on an information gain of each of the calculated plurality of candidate features; 
identified candidate features to generate a machine-learning model for determining radiation treatment-related risk based on input to the model of the plurality of candidate features; 
select a second subset of the identified candidate features to train the machine-learning model for determining radiation treatment-related risk; and 
use the trained machine-learning model for determining radiation treatment-related risk to determine a particular radiation treatment-related risk associated with a particular radiation treatment plan for a current patient, 
wherein the plurality of candidate features from the treatment plan are generated by using at least the treatment data to calculate a dose grid distribution for a band of radiation delivered to the target volume, the dose grid distribution representing a percentage of total radiation dose with the band delivered to the respective target volume, the dose grid distribution including a plurality of different dose groupings.

49-53.	(Cancelled) 

54. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 48, the instructions further configuring the computer to calculate 
wherein the generating the machine-learning model incorporates the calculated probability. 

55. 	(Canceled) 

56. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 48, wherein said determined particular radiation treatment-related risk associated with the particular radiation treatment plan includes failure to cure said patient of a disease or condition due to one of an insufficient application of radiation to the at least one target volume and the application of radiation spatially missing the disease in the target volume. 

57.	(Previously Presented) The non-transitory computer-readable storage medium of claim 48, wherein the candidate features comprise a plurality of spatial features of the target volume, 
wherein the plurality of spatial features comprise at least one of a dose band delivered to a sub-region of the target volume, and


58.	(Previously Presented) The non-transitory computer-readable storage medium of claim 48, wherein the candidate features comprise a plurality of DVH-based features of the target volume, 
wherein the DVH-based features comprise an effective volume, a maximum dose, and a normal tissue complication probability, and
wherein the instructions further configure the computer to calculate the DVH features for each patient using at least the dose-volume histogram (DVH) data associated with the target volume for each of said plurality of previous patients.

59.	(Previously Presented) The non-transitory computer-readable storage medium of claim 48, wherein the instructions further configure the computer to use the trained machine-learning model for determining radiation treatment related risk to formulate a particular radiation treatment plan that minimizes the radiation treatment related risk for another patient. 

60. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 59, wherein formulating the particular radiation treatment plan is based on at least one of age, race, concurrent therapies, disease location, histology, social history, medical history of the patient, and assessing patient-specific risk tolerances as input. 
61.	(Previously Presented) The non-transitory computer-readable storage medium of claim 48, wherein generating the machine-learning model comprises using at least one of logistic regression, and further comprising repeating the logistic regression at finer volume resolution.

62.	(Previously Presented) The system of claim 31, wherein the candidate features comprise a plurality of spatial features of the target volume, 
wherein the plurality of spatial features comprise at least one of a dose band delivered to a sub-region of the target volume, and
wherein the processor is further configured to execute the computer-executable instructions to calculate the spatial features for each patient using at least the three-dimensional dose grid treatment plan data associated with the target volume for each of said plurality of previous patients.

63.	(Previously Presented) The system of claim 31, wherein the candidate features comprise a plurality of DVH-based features of the target volume,
wherein the DVH-based features comprise an effective volume, a maximum dose, and a normal tissue complication probability, and
wherein the processor is further configured to execute the computer-executable instructions to calculate the DVH features for each patient using at least the dose-volume histogram (DVH) data associated with the target volume for each of said plurality of previous patients.

64.	(Previously Presented) The system of claim 31, wherein the processor is further configured to execute the computer-executable instructions to use the trained machine-learning model to formulate a particular radiation treatment plan that minimizes the radiation treatment related risk for another patient. 

65. 	(Previously Presented) The system of claim 64, wherein formulating the particular radiation treatment plan is based on at least one of age, race, concurrent therapies, disease location, histology, social history, medical history of the patient, and assessing patient-specific risk tolerances as input. 


Allowable Subject Matter
Claims 31-32, 34, 48, 54, 56-66 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches receive, from a relational database, treatment data associated with a target volume from each of a plurality of previous patients, the treatment data comprising three-dimensional dose grid treatment plan data associated with the target volume for each of said plurality of previous patients, dose-volume histogram (DVH) data associated with the target volume for each of said plurality of previous patients, and treatment outcome data associated with each of said plurality of previous patients; calculate a plurality of candidate features using the treatment data; select a first subset of the identified candidate features to generate a machine-learning model for determining radiation treatment-related risk based on input to the model of the plurality of candidate features; use the trained machine-learning model for determining radiation treatment-related risk to determine a particular radiation treatment-related risk associated with a particular radiation treatment plan for a current patient. 

The claimed invention is also subject matter eligible because the recitation of a trained machine learning model removes the claim from being directed to an abstract idea (see, e.g., Example 39 in Subject Matter Eligibility Examples: Abstract Ideas dated January 7, 2019). 
The closest prior art of record is as follows:
McNutt et al. (U.S. Patent App. Pub. No. US 2011/0153547 A1),
Schulte et al. (U.S. Patent App. Pub. No. US 2014/0350322 A1),
Konukoglu et al. (U.S. Patent App. Pub. No. US 2012/0207359 A1), and
Wu et al. (U.S. Patent App. Pub. No. US 2012/0014507A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/E.H./Examiner, Art Unit 3626     

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626